Title: To George Washington from James McHenry, 20 April 1791
From: McHenry, James
To: Washington, George


  Baltimore, 20 April 1791. Mr. Purviance has requested that his name be suggested for consideration for the vacancy occasioned by the death of the comptroller. “His chief reason for begging to be again brought to your mind is the small income of his present office, which last year produced only he tells me 801 dollars, and this year it is not expected to exceed 600. You who do not disdain to think of the distressed will readily comprehend the relief which a grade higher in rank and salary

would be to one who has nothing besides the mere income of office to support a wife and nine children, more especially at his time of life.”
